Name: Council Regulation (EEC) No 3636/85 of 17 December 1985 amending Regulation (EEC) No 219/84 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the textile and clothing industry
 Type: Regulation
 Subject Matter: leather and textile industries;  regions and regional policy;  industrial structures and policy
 Date Published: nan

 No L 350/ 10 Official Journal of the European Communities 27. 12. 85 COUNCIL REGULATION (EEC) No 3636/85 of 17 December 1985 amending Regulation (EEC) No 219/84 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the textile and clothing industry time decided to allocate appropriations to those programmes ; Whereas the worsening problems in the textile and clothing industry require that the specific measure be extended to zones in the Federal Republic of Germany which meet the criteria adopted in Article 2 ( 1 ) of Regula ­ tion (EEC) No 219/84 ; Whereas the Member States concerned have provided the Commission with information relating to regional problems which might be the subject of a specific measure ; Whereas additional financial resources are required to implement the specific measure as extended ; Whereas it is necessary for the Federal Republic of Germany to submit to the Commission a special programme in accordance with Regulation (EEC) No 219/84, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3634/85 of 17 December 1985 on the establishment of specific Community regional development measures in 1985 ('), and in particular Article 1 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parli ­ ament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 48 of Council Regulation (EEC) No 1787/84 of 19 June 1984 on the European Regional Development Fund (*) provides that, subject to the appli ­ cation of Article 45 of the said Regulation, Regulation (EEC) No 724/75 (*), including Title III relating to specific Community measures, is repealed ; whereas, however, Article 1 of Regulation (EEC) No 3634/85 provides that the Council may, until 31 December 1985, in accordance with the provisions of Article 1 3 of Regula ­ tion (EEC) No 724/75, institute specific Community measures on the basis of proposals submitted by the Commission before 31 December 1984 ; Whereas the said Article 13 provides for participation by the Fund in financing specific Community regional deve ­ lopment measures which are in particular linked to Community policies and to measures adopted by the Community in order to take better account of their regi ­ onal dimension or to reduce their regional consequences ; Whereas, pursuant to that Article, the Council adopted on 18 January 1984 a second series of Regulations instituting specific Community regional development measures and, in particular, Regulation (EEC) No 219/84 Q, which insti ­ tuted a measure hereinafter referred to as a 'specific measure' ; Whereas, pursuant to that Regulation and in particular Article 3 thereof, the Commission has approved special programmes relating to certain zones and has at the same HAS ADOPTED THIS REGULATION : Article 1 The following point shall be added to Article 2 (2) of Regulation (EEC) No 219/84 : '(g) in the Federal Republic of Germany : the Arbeits ­ marktregionen of Ahaus, Steinfurt and Fulda, as well as the assisted zones in the Arbeitsmarkt ­ region of Bayreuth .' Article 2 The following paragraph shall be added to Article 3 of Regulation (EEC) No 219/84 : ' 11 . Member States shall take the measures neces ­ sary to make potential beneficiaires and the various sectors of industry aware of the possibilities offered by the special programme and to inform the public by the most appropriate means of the role played by the Community.' Article 3 The duration of the special programme to be submitted by the Federal Republic of Germany shall be five years from the sixtieth day following that of the entry into force of this Regulation . (  ) See page 6 of this Official Journal . (2) OJ No C 70, 18 . 3 . 1985, p . 3 and OJ No C 258, 10 . 10 . 1985, p . 8 . (3) OJ No C 229, 9 . 9 . 1985, p. 135. (4) Opinion delivered on 25/26 September 1985 (not yet pu ­ blished in the Official Journal). 0 OJ No L 169, 28 . 6 . 1984, p. 1 . 0 OJ No L 73, 21 . 3 . 1975, p. 1 . f) OJ No L 27, 31 . 1 . 1984, p. 22. 27. 12. 85 Official Journal of the European Communities No L 350/ 11 Article 4 Expenditure arising from the special programme which is incurred from the day of entry into force of this Regula ­ tion shall be eligible. Article 5 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1985. For the Council The President J.F. POOS